Citation Nr: 1208756	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to May 20, 1990, for a total disability rating, based on an unadjudicated claim for a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from November 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2009 the Board entered a decision which, in part, denied an effective date prior to May 20, 1990, for a total disability rating, based on an unadjudicated claim for a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 decision, the Court vacated the April 2009 Board decision as to the denial of an effective date prior to May 20, 1990, for a total disability rating, based on an unadjudicated claim for a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16, and remanded the matter to the Board for further development and re-adjudication.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In February 1976, August 1976, and February 1977 rating decisions the RO denied service connection for a psychiatric disorder, these decisions are final.

2.  No formal or informal claims for service connection for a psychiatric disorder were filed between February 1977 and May 8, 1981.  

2.  On May 8, 1981, the Veteran's representative filed an informal claim for compensation and pension.  Also, in an October 1981 "Income-Net Worth and Employment Statement" the Veteran wrote that he had last worked in March 1980.  By rating decision dated in December 1981 the RO granted service connection for chronic undifferentiated schizophrenia and assigned a noncompensable disability rating, effective from May 8, 1981, the date of the claim.  

3.  The Veteran appealed the December 1981 rating decision regarding the assigned rating, but not with the effective date and in May 1983, and in a May 1983 decision the Board granted a 10 percent rating for the Veteran's schizophrenia.  Significantly, in the decision the Board referred the issue of TDIU and pension benefits to the RO for appropriate action.  Specifically, the Board instructed the RO to issue a statement of the case (SOC) regarding the issue of TDIU.  Thereafter, a June 1983 rating decision implemented the 10 percent disability rating for schizophrenia, also effective May 8, 1991, but did not mention either TDIU or pension benefits.  

4.  Subsequent to the June 1983 rating decision, the Veteran continued to seek greater benefits for his schizophrenia, ultimately leading to a February 1986 Board denial that became final.  He again sought increased disability compensation for his schizophrenia in May 1987, which was denied in August 1987 and not appealed, also becoming final.  Although the February 1986 Board decision mentioned the Veteran's work history and evaluated his "industrial impairment," these references were made in the context of assessing an increased schedular rating for schizophrenia, and none of the correspondence from the VA between June 1983 and August 1987 specifically mentions TDIU.  Further, the RO failed to issue an SOC for the TDIU issue as was instructed in the May 1983 Board decision.  

5.  The Veteran later filed a claim for an increased rating on May 20, 1991 and in a June 14, 1991 formal application for TDIU, the Veteran indicated that he last worked full-time in 1985 and last worked part-time in 1989.

6.  By rating decision dated in June 1994 the RO increased the rating for the Veteran's schizophrenia to 100 percent, effective May 20, 1991.  The Veteran disagreed with the effective date assigned and by decision dated in March 1996, the Board assigned an earlier effective date of May 20, 1990, for the 100 percent rating.  In a December 1997 memorandum decision, the Court affirmed the Board's March 1996 decision

7.  In a January 2012 statement Dr. C.L.R., a private psychologist, indicated that upon review of the claims file it was her opinion that the Veteran had been unable to engage in substantially gainful employment since November 29, 1980, the day he was hospitalized for psychiatric problems.  

8.  Entitlement to a TDIU was first factually ascertainable May 8, 1981, the effective date for the award of service connection for chronic undifferentiated schizophrenia.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of May 8, 1981, and no earlier, for the grant of a total rating based on an unadjudicated claim for a TDIU have been met. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been awarded a 100 percent disability rating for his chronic undifferentiated schizophrenia effective May 29, 1990, one year prior to the receipt of a claim for an increased rating.  The Veteran now seeks to establish entitlement to an earlier effective date for a total disability rating, based on an unadjudicated claim for a TDIU under the provisions of 38 C.F.R. § 4.16.    He contends that the effective date of the 100 percent rating for schizophrenia should be from March 7, 1975, the day after his discharge from military service.  

Factual Background

A review of the claims file shows that the Veteran first submitted a claim for service connection for a psychiatric disorder in May 1975.  While service treatment records are negative for a psychiatric disorder post-service treatment records show that he was assessed with questionable schizoid personality or schizophrenia reaction the day after his discharge from military service.  Days later the diagnosis was changed to "psychosis due to drug or poison intoxication" but the diagnosis was, thereafter changed back to schizophrenia.  The Veteran was hospitalized for his schizophrenia on various occasions during the mid-1970s, including from March 1975 to May 1975, from July 1976 to August 1976, and from October 1976 to November 1976.  By rating decisions dated in February 1976, August 1976, and February 1977 the RO denied service connection for a psychiatric disorder.  The Veteran was notified of those decisions and did not file a notice of disagreement within one year of the mailing of that notice. 

On May 8, 1981, the Veteran's representative filed an informal claim for compensation and pension.  Also, in an October 1981 "Income-Net Worth and Employment Statement" the Veteran wrote that he had last worked in March 1980.  By rating decision dated in December 1981 the RO granted service connection for chronic undifferentiated schizophrenia and assigned a noncompensable disability rating, effective from May 8, 1981, the date of the claim.  

The Veteran appealed the decision regarding the assigned rating, but not with the effective date and in May 1983, the Board granted a 10 percent rating for the Veteran's schizophrenia.  Significantly, in the May 1983 decision the Board referred the issue of TDIU and pension benefits to the RO for appropriate action.  Specifically, the Board instructed the RO to issue a statement of the case (SOC) regarding the issue of TDIU.  Thereafter, a June 1983 rating decision implemented the 10 percent disability rating for schizophrenia, also effective May 8, 1991, but did not mention either TDIU or pension benefits.  

Subsequent to the June 1983 rating decision, the Veteran continued to seek greater benefits for his schizophrenia, ultimately leading to a February 1986 Board denial that became final.  He again sought increased disability compensation for his schizophrenia in May 1987, which was denied in August 1987 and not appealed, also becoming final.  Although the February 1986 Board decision mentioned the Veteran's work history and evaluated his "industrial impairment," these references were made in the context of assessing an increased schedular rating for schizophrenia, and none of the correspondence from the VA between June 1983 and August 1987 specifically mentions TDIU.  Further, the RO failed to issue an SOC for the TDIU issue as was instructed in the May 1983 Board decision.  

The Veteran later filed a claim for an increased rating on May 20, 1991 and, by rating decision dated in June 1994, the RO increased the rating for the Veteran's schizophrenia to 100 percent, effective May 20, 1991.  The Veteran disagreed with the effective date assigned and by decision dated in March 1996, the Board assigned an earlier effective date of May 20, 1990, for the 100 percent rating.  In a December 1997 memorandum decision, the Court affirmed the Board's March 1996 decision, noting that May 20, 1990, was "the earliest date permitted by statute or regulation, absent a claim for clear and unmistakable error (CUE)."  The Veteran did not appeal the Court's decision, which rendered the underlying Board's March 1996 decision final. 38 U.S.C.A. §§ 7103 , 7104 (West 2002); 38 C.F.R. § 20.1100  (2011). 

A rating decision in June 1999 continued to deny an earlier effective date for the 100 percent rating. Although the Veteran appealed that rating decision, the Board denied the appeal in March 2002, finding that the claim was precluded by the doctrine of res judicata. The Veteran appealed the Board's March 2002 decision to the Court, but, pursuant to his motion, the appeal was dismissed in February 2003. 

In August 2006, the Veteran filed a claim for an earlier effective date for service connection for schizophrenia.  A rating decision in November 2006 considered, and denied, two issues: 1) entitlement to an effective date prior to May 8, 1981, for the grant of service connection for schizophrenia based on the provisions of 38 C.F.R. § 3.157(b)  , and 2) whether there was a pending unadjudicated claim for a total disability rating based on individual unemployability prior to May 20, 1990. The Veteran appealed.

The record shows that the Veteran did not submit a formal claim for a TDIU until June 1991.  At that time the Veteran indicated that he last worked full-time in 1985 and last worked part-time in 1989.  However, he stated in his substantive appeal, received in February 1982, that he was unemployable due to his service-connected nervous condition, and he testified at a hearing at the RO in May 1982 that he could not work and that he had not worked since 1981.  The hearing officer also noted the Veteran's claim for VA pension benefits.  Further, a private physician indicated in February 1982 that the Veteran had no work capacity.  The summary of a VA hospitalization during May and June 1982 stated that, "At the present time this man is quite unable to hold a job in the competitive labor market."  As above, the Board's May 1983 decision (which granted an initial 10 percent rating for schizophrenia) noted that the Veteran and his representative had raised the issues of entitlement to benefits based on individual unemployability and the non-service-connected pension benefit.  The Board declined to take jurisdiction of those issues and, instead, referred them to the RO "for appropriate action."

In October 1983, the Veteran submitted a VA Form 21-527, "Income-Net Worth and Employment Statement," in which he indicated that he had been unemployed because of disability in 1981 and 1982, but had had some part-time work in 1983. Rating decisions in May and September 1985 denied an increased rating and the Veteran appealed those decisions to the Board which, in a February 1986 decision denied a rating greater than 10 percent for schizophrenia. 

The Veteran again submitted a claim for an increased rating in May 1987, indicating that he could not keep or hold a job.  A rating decision in August 1987 denied an increased rating; the Veteran did not file a notice of disagreement with that decision. 

In connection with the current appeal the Veteran's representative submitted a January 2012 statement from Dr. C.L.R. wherein she indicated that she had reviewed the claims file and opined that the Veteran had been unable to hold substantial employment since at least November 28, 1980.  Specifically Dr. C.L.R. noted that an August 1980 examining physician concluded that the Veteran was capable of working full-time, provided he felt "no mental stress."  The Veteran did work for more than two months in 1980.  When properly medicated, he appeared well and made a good impression on others.  His symptoms of inappropriate affect, hallucinations, delusions, looseness of associations, and deterioration of personal habits were all "controlled with medication" at the time of his November 1980 disability evaluation.  However, it was also noted that the Veteran "becomes assaultive when off medication," and that the Veteran would occasionally discontinue his medication. 

A summary of this tendency was given in September 1984:  "Patient is a long-term patient who has been hospitalized numerous times on the inpatient unit... is generally resistant to taking medication and following through with treatment at the Mental Health Clinic.  He denies having mental illness and denied a need for medication."

According to Dr. C.L.R., the Veteran's pattern of noncompliance with treatment resulted in inconsistent and inaccurate appraisals of the degree of his disability.  For example, two disability evaluations, which occurred less than two months apart (November 24, 1980 and January 6, 1981) concluded that there were no limitations or restrictions on the Veteran's mental or physical abilities.  However, only days after the first evaluation, the Veteran decompensated and threatened his parents with a shotgun.  He was admitted for psychiatric treatment from November 29, 1980 to December 4, 1980.  Therefore, according to Dr. C.L.R., while it might have appeared at moments that the Veteran was capable of gainful employment, he was not stable enough by late November 29, 1980 to sustain gainful employment.  

Dr. C.L.R. wrote that subsequent to his November 29, 1980 admission, the Veteran's psychiatric history was notable for six months of twice weekly attendance at a day treatment program (referred to as day care) operated by his local mental health clinic in 1981, a 4-week psychiatric admission in 1982, brief admission in 1984 and another in 1985.  The Veteran achieved some level of stability as evidenced by the decreased frequency of admissions.  However, he never achieved the level of stability and remission required to maintain gainful employment.  Based on his periodic treatment plans, obtaining employment was an early goal of his treatment providers.  However, the treatment plans also documented a shift away from encouraging gainful employment to referring him to sheltered workshops and vocational rehabilitation.  Ultimately, two examination in 1982 concluded that the Veteran was unemployable.  Specifically, in April 1982 the Veteran was examined and found to exhibit blunted affect, to use "peculiar" words, and to be unable to use goal-directed speech not "to initiate purposeful activity."  The examiner concluded that the Veteran was "totally and permanently disabled."  Another examiner in June 1982 reached the same conclusion after assessing the Veteran after he had been in a psychiatric hospital for almost a month.  

In summary, Dr. C.L.R. wrote that the Veteran's schizophrenia resulted in numerous psychiatric admissions from the mid-1970s through the early 1980s.  His tendency to discontinue medication resulted in frequent and acute enough periods of decompensation to render him unable to sustain gainful employment.  The goals of his providers also moved away from gainful employment to referrals to sheltered workshops and/or vocational rehabilitation.  Again, Dr. C.L.R. wrote that it was clear to the Veteran's providers in 1982 that he was permanently and totally disabled.

Relevant Law

The effective date of an award of disability compensation to a veteran will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from active service; otherwise, it will be the date of receipt of claim, or the date when entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r). 

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  VA regulations provide that the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under this rule, an effective date for an increased rating may be assigned later than the date of receipt of the claim -- if the evidence shows that the increase in disability actually occurred after the claim was filed -- but never earlier than the date of receipt of the claim.

The law provides one exception to this general rule: The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  The regulations provide that the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A report of examination or hospitalization which meets certain requirements will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by uniformed services will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(a), (b).  When the following reports relate to examination or treatment of a disability for which service connection has previously been established, the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim and the date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim. 38 C.F.R. § 3.157(b)(1).

Analysis

As above, by rating decision dated in June 1994 the RO increased the rating for the Veteran's schizophrenia to 100 percent, effective May 20, 1991.  The Veteran disagreed with the effective date assigned and by decision dated in March 1996, the Board assigned an earlier effective date of May 20, 1990, for the 100 percent rating. This increased evaluation was granted, in part, based on the fact that the Veteran was no longer working (i.e., total occupational impairment).    

In an October 20, 1981 "Income-Net Worth and Employment Statement" the Veteran wrote that he had last worked in March 1980.  While the Board inferred this statement to be a claim for a TDIU and referred this claim to the RO by decision dated in May 1983, VA never acted on this claim.  

The Board has construed this October 20, 1981  "Income-Net Worth and Employment Statement"  as a claim for a total rating.  Having determined that October 20, 1981, is the date of claim for purposes of assigning an effective date, the Board must now look to the evidence to determine when it was "factually ascertainable" that the criteria for a total rating were met beginning October 20, 1981. 

The Veteran's schizophrenia is currently rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9204.  Under DC 9204, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

TDIU ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  It is clear from the language of this regulation that what is contemplated as marginal employment is employment that does not accord the veteran a living wage.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991) [for the purposes of 38 C.F.R. § 4.16(a), substantially gainful employment suggests a living wage].  Marginal employment may also be considered to exist when income exceeds the poverty threshold but is earned, for example, in a protected environment, such as a family business or sheltered workshop. Id.  Consideration shall be given in all claims to the nature of the employment.

While the Veteran has been denied a 100 percent disability for his schizophrenia prior to May 20, 1990 and did not previously meet the schedular criteria for a TDIU prior to May 20, 1990, the Board finds that May 8, 1981 is the proper effective date for the assignment of a total rating for his service-connected schizophrenia based on an unadjudicated claim for a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As was noted above, the summary of a VA hospitalization during May and June 1982 stated that, "At the present time this man is quite unable to hold a job in the competitive labor market."  Also in a January 2012 statement Dr. C.L.R. indicated that the Veteran's schizophrenia resulted in numerous psychiatric admissions from the mid-1970s through the early 1980s.  Furthermore, while the record shows that the Veteran worked occasionally during the 1980s, his employment was generally sporadic and often part-time.  According to Dr. C.L.R., the Veteran's tendency to discontinue medication resulted in frequent and acute enough periods of decompensation to render him unable to sustain gainful employment beginning November 29, 1980.  

While November 29, 1980 is within one year of the Veteran's October 20, 1981 informal claim for a TDIU, the Board notes that the Veteran was not service connected for schizophrenia until May 8, 1981.  As above, the effective date of an award of disability compensation to a veteran will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from active service; otherwise, it will be the date of receipt of claim, or the date when entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

In the present case, the Veteran separated from active service in March 1975.  While he did submit a claim of entitlement to service connection for a psychiatric disorder within one year from his discharge, by rating decisions dated in February 1976, August 1976, and February 1977 the RO denied service connection for a psychiatric disorder.  These decisions are final.  See 38 U.S.C.A. § 7104.  The effect of that finality is to preclude an award of an effective date prior that denial.  

Based on the foregoing, any effective date awarded in the present case must be later than February 1977.  Moreover, as previously noted, the appropriate effective date of reopened claims shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

Here, while the evidence shows that the Veteran was totally disabled as of November 29, 1980, he did not file a new claim for service connection for a psychiatric disorder until May 8, 1981.  There is no evidence that he filed a claim to reopen prior to that date.  Also, none of the VA treatment records dated prior to May 8, 1981 can be construed as an informal claim for service connection for a psychiatric disorder.  As above, only once a formal claim for compensation has been allowed may receipt of a report of examination or hospitalization by uniformed services be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(a), (b).  Thus, there is no entitlement to an effective date earlier than May 8, 1981.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in June 2006. Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An effective date of May 8, 1981, and no earlier, for the grant of a total rating based on an unadjudicated claim for a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


